EXHIBIT 10.1
 
CAPSTONE THERAPEUTICS CORP.
JOINT VENTURE BONUS PLAN
 
1. The Plan and its Purpose.  Capstone Therapeutics Corp., a Delaware
corporation, hereby establishes the Capstone Therapeutics Corp. Joint Venture
Bonus Plan (the “Plan”) as an incentive to certain key employees and consultants
of Capstone Therapeutics Corp.
 
2. Definitions.  As used in this Plan, the following terms shall have the
meanings set forth below:
 
(a) “Award” means the right to receive a cash payment under the Plan as provided
in Section 4.
 
(b) “Board” means the board of directors of the Company.
 
(c) “Bonus Pool” means 2.5% of the cash or in kind distributions actually
received by the Company from the Joint Venture and/or upon the sale of the Joint
Venture, after the Company has received return of (i) the Company’s initial six
million dollar ($6,000,000) investment in the Joint Venture plus (ii) the amount
of any subsequent investment by the Company in the Joint Venture..
 
(d) “Company” means Capstone Therapeutics Corp., or any successor to Capstone
Therapeutics Corp.
 
(e) “Joint Venture” means LipimetiX Development LLC.
 
(f) “Participants” means John M. Holliman, III, Randolph C. Steer, M.D., and Les
M. Taeger.
 
3. Plan Administration.  The Board shall administer this Plan, and the
construction and interpretation by the Board of any provision of this Plan shall
be final and conclusive.  The Board shall have full authority as is appropriate
for administering the Plan, including the authority to adopt such rules and
regulations for the administration of the Plan, as it may deem advisable.  The
Board, in the exercise of its power, shall have the authority and discretion to
correct any Plan defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent it deems necessary or desirable to make
the Plan fully effective.
 
4. Awards.
 
(a) Participant.  Each Participant is hereby granted an Award of a percentage of
the Bonus Pool.  John M. Holliman, III shall receive 40% of the Bonus Pool,
Randolph C. Steer shall receive 40% of the Bonus Pool, and Les M. Taeger shall
receive 20% of the Bonus Pool.
 
(b) Award Terms.  Awards shall be subject to the following terms:
 
 
 

--------------------------------------------------------------------------------

 
(i)           Amounts credited to the Bonus Pool for a particular Company fiscal
year shall be based on cash or the value of property actually received during
the fiscal year and shall be paid out within two and one-half months of the end
of such Company fiscal year.
 
(ii)           Amounts shall be paid only to the extent a Participant is vested
at the time such amount was received by the Company, with the remaining unpaid
portion of the Bonus Pool held by the Company until the vesting in Section
5(a)(i),(ii) or (iii) occurs, at which time the Participant would be entitled to
receive the remaining  portion of the Bonus Pool, or until the Board, in its
reasonable judgment, determines that additional vesting will not occur
 
(iii)           Vested Awards shall remain in effect even after a Participant
ceases to be an employee or active consultant.
 
(iv)           In the event a Participant forfeits a part of an award, such
forfeiture shall not increase the portion of the Bonus Pool allocated to other
Participants.
 
5. Vesting.
 
(a) A Participant’s Award shall be fifty percent (50%) vested upon the date this
Plan is adopted.  Subject to Section 5(b), below, the remaining fifty percent
(50%) shall be vested upon the earlier of (i) the presentation by the Joint
Venture to its members of quantitative/qualitative safety and efficacy results
from all protocol-designated endpoints of the AEM-28 Phase 1b/2a clinical trial
as contemplated in Section 2.05 of the Amended and Restated Limited Liability
Company Agreement of the Joint Venture, dated August 3, 2012; (ii) a sale by the
Company of all or part of its interest in the Joint Venture, or (iii) the
distribution to the Company by the Joint Venture of greater than $6,000,000,
plus the amount of any subsequent investment by the Company in the Joint
Venture,.
 
(b) If a Participant’s employment or active consulting relationship with the
Company terminates for any reason, the unvested portion of the Award shall be
forfeited and such Participant shall not be entitled to any payment with respect
to such forfeited portion.
 
6. Limitation on Participant Rights.
 
(a) A Participant shall not be deemed to be a shareholder of the Company  or a
member of the Joint Venture for any purpose and the existence of this Plan shall
not affect the right or power of the Company to accomplish any action taken by
the Company.
 
(b) Nothing contained in this Plan shall be construed to:
 
(i) give a Participant any right to be granted any Award other than as set forth
herein;
 
(ii) limit in any way the right of the Company to terminate a Participant’s
employment or consulting relationship with the Company at any time;
 
(iii) be evidence of any agreement or understanding, express or implied, that
the Company will employ a Participant as an employee or consultant in any
particular position or at any particular rate of remuneration; or
 
 
- 2 -

--------------------------------------------------------------------------------

 
(iv) be evidence that the Participant is anything other than a general unsecured
creditor of the Company with respect to any amounts owed hereunder or that the
Participant has an interest in any specific assets of the Company.
 
7. Miscellaneous.
 
(a) Governing Law.  This Plan shall be construed in accordance with and governed
by the laws of the State of Arizona.
 
(b) Limitation on Liability and Indemnification.  Except as otherwise provided
by law, neither the Company, nor the Board, nor any officer or employee of the
Company involved in the administration of the Plan shall be liable to any
Participant or other person for any error of judgment, action or failure to act
hereunder or for any good faith exercise of discretion, excepting only liability
for gross negligence or willful misconduct.  The Company shall hold harmless and
defend any director and any individual in the employment of the Company against
any claim, action or liability asserted against him in connection with any
action or failure to act regarding the Plan, except as and to the extent that
any such liability may be based upon the individual’s own gross negligence or
willful misconduct.  This indemnification shall not duplicate but may supplement
any coverage available under any applicable insurance.
 
(c) Assignment.  The right of any Participant to payment under this Plan shall
not be assigned, transferred, pledged or encumbered (other than by will or the
laws of descent and distribution).
 
(d) Effect on Other Plans.  Unless otherwise required by law, no Award and no
amounts paid to any Participant pursuant to this Plan shall constitute
compensation, salary or wages for the purpose of computing benefits under any
qualified or nonqualified retirement plan or welfare benefit plan or other
fringe benefit plan or program which may be maintained by the Company for the
benefit of such Participant, unless expressly provided otherwise by such plan or
program.
 
(e) No Trust Created.  Nothing contained in this Plan, and no action taken
pursuant to the provisions of this Plan, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant or any other person.  To the extent that any Participant acquires
any right to receive payment from the Company under this Plan, such right shall
be no greater than the right of any other unsecured general creditor of the
Company and shall not constitute a right directly against any reserve
established or maintained by the Company.
 
IN WITNESS WHEREOF, this Plan is adopted as of August 9, 2012.
 
 
 

 
CAPSTONE THERAPEUTICS CORP.
        By: /s/  Fredric J. Feldman, Ph.D.         Attest: /s/  Elwood D. Howse

 
 
 
 - 3 -

--------------------------------------------------------------------------------